Citation Nr: 9924298	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for fractures of the 
right middle and ring fingers based on the disagreement with 
the initial award. 


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1979.

This appeal arises from a decision by the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).     



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected fractures of the right middle and 
ring fingers are manifested by full range of motion without 
objective evidence of pain. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
fractures of the right middle and ring fingers have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5299-5223 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, he has presented a claim that 
is plausible, and all relevant facts have been properly 
developed.  The veteran requested a hearing before a member 
of the Board and one was scheduled for May 5, 1999.  The 
veteran was notified of the date of the hearing by letter 
dated in March 1999 but did not appear.  The duty to assist 
is not a one-way street.  Olsen v. Principi, 3 Vet.App. 480 
(1992).  No further assistance to the veteran is required to 
comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107.

The veteran's service medical records reveal that a tank 
hatch fell on his right hand in August 1975.  X-ray studies 
revealed non-displaced fractures of the distal phalanxes of 
the third and fourth fingers.  The examination segment of the 
January 1979 report of the examination for separation is 
negative regarding residuals of the finger fractures.  

Received in September 1997 was the veteran's claim for 
service connection for fractures of the middle and ring 
finger of the right hand.

A VA orthopedic examination report dated in September 1997 
stated that the veteran was right-handed.  He complained of 
numbness at the distal end of the right middle finger and 
that he would bleed from beneath the nail when he bumped it.  
On examination there was no deformity of the fingers.  There 
was a one-half inch transverse scar at the base of the nail 
of the ring finger and a one-half inch transverse scar at the 
base of the nail of the ring finger as well as a longitudinal 
scar on the lateral aspect of the distal phalanx.  He could 
make a tight fist with each hand.  His grip was firm 
bilaterally.  He opposed his thumb to all fingers and to the 
base of the little fingers.  Flexion of the middle finger was 
to 80 degrees at the right proximal joint, to 110 degrees at 
the middle joint and to 45 degrees at the distal joint.  For 
the ring finger flexion was to 80 degrees at the proximal 
joint, to 110 at the middle joint and to 55 at the distal 
joint.  X-rays showed mild bony deformities of the distal 
phalanges of the middle and ring fingers that were compatible 
with healed fractures.

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. 
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings. Id. at 126.

The Court has stated that in a proper case the evidence in 
the record is sufficient to permit Board findings as to the 
veteran's disabilities at various times during the period 
covered by the award of service connection.  Meeks v. West, 
12 Vet App 352 (1999).
Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1997).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997). 

When a rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of weakness or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206. 

The veteran's disability is rated as favorable ankylosis of 
two digits of one hand.  Favorable ankylosis of the middle 
and ring fingers warrants a 10 percent rating for both the 
major and minor extremity.  Note: (a) the ratings for codes 
5220 through 5223 apply to favorable ankylosis or limited 
motion permitting flexion of the tips to within 2 inches (5.1 
cms.) of the transverse fold of the palm.  Limitation of 
motion of less than 1 inch (2.5 cms.) in either direction is 
not considered disabling.  (b) Combination of finger 
amputations at various levels, or of finger amputations with 
ankylosis or limitation of motion of the fingers will be 
rated on the basis of the grade of disability, i.e., 
amputation, unfavorable ankylosis, or favorable ankylosis, 
most representative of the levels or combinations.  With an 
even number of fingers involved, and adjacent grades of 
disability, select the higher of the two grades.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5223 (1998).

The September 1997 examination report indicates that the 
veteran could move both of his fingers, make a tight fist and 
that he had a firm grip.  It is apparent that he could 
flexion the finger tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm and that limitation of motion was 
less than 1 inch (2.5 cms.) in either direction.  There is no 
evidence of ankylosis of either finger.  There is no medical 
evidence that there is disabling limitation of motion of 
either finger.  The examination report is negative for 
complaints of pain or of objective medical evidence of pain 
during range of motion testing.  Regarding pain, the Court 
has stated that "a finding of functional loss due to pain 
must be 'supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  Since there 
was no complaint or objective observations of pain, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating. 

The Board notes that while the veteran appealed the initial 
December 1997 noncompensable evaluation, the medical evidence 
of record does not indicate that the fractures of the right 
middle and ring fingers were more severe at any time during 
the pendency of his current appeal.  Therefore, the evidence 
does not indicate that a staged rating is warranted in this 
claim.  Fenderson v. West, 12 Vet App 119 (1999).

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation for his fractures of the right middle 
and ring fingers.  38 C.F.R. § 4.7.  Therefore, the Board is 
compelled to conclude that the weight of the evidence is 
against the veteran's claim and that an increased evaluation 
for fractures of the right (major) middle and index fingers 
is not warranted.  The Board has carefully reviewed the 
entire record in this case; however, the Board does not find 
the evidence to be so evenly balanced that there is any doubt 
as to any material issue.  38 U.S.C.A. § 5107.

ORDER

Entitlement to an increased evaluation for fractures of the 
right middle and ring fingers is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 

